 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARIA MANZANO,                                       Case No.: 20cv0063-L-AGS
12                                       Plaintiff,
                                                          ORDER REMANDING ACTION TO
13   v.                                                   STATE COURT
14   MATHIAS MORGAN MANAGEMENT
     COMPANY, LLC, et al.
15
                                      Defendants.
16
17
18           Defendants removed this wage and hour action from State court pursuant to 28
19   U.S.C. §§1332 and 1441. For the reasons stated below, the action is remanded.
20           "Federal courts are courts of limited jurisdiction. They possess only that power
21   authorized by Constitution or statute, which is not to be expanded by judicial decree. It is
22   to be presumed that a cause lies outside this limited jurisdiction, and the burden of
23   establishing the contrary rests upon the party asserting jurisdiction." Kokkonen v.
24   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). Consistent
25   with the limited jurisdiction of federal courts, the removal statute is strictly construed
26   against removal. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The burden of
27   /////
28

                                                      1
                                                                                      20cv0063-L-AGS
 1   establishing removal jurisdiction is on the removing party. See Abrego Abrego v. The
 2   Dow Chem. Co., 443 F.3d 676, 682-85 (9th Cir. 2006).
 3           “[A]ny civil action brought in a State court of which the district courts of the
 4   United States have original jurisdiction, may be removed . . ..” 28 U.S.C. § 1441(a).
 5   Defendants’ notice of removal is based on 28 U.S.C. §1332. Under section 1332(a),
 6   original jurisdiction exists in cases where the amount in controversy exceeds $75,000 and
 7   the case is "between citizens of different states." To meet the requirement of diversity of
 8   citizenship, Defendants must show "complete diversity of citizenship." Caterpillar, Inc.
 9   v. Lewis, 519 U.S. 61, 68 (1996). This requirement is met when "the citizenship of each
10   plaintiff is diverse from the citizenship of each defendant." Id.
11           The removing party is required to allege diversity, which includes "alleg[ing]
12   affirmatively the actual citizenship of the relevant parties." Kanter v. Warner-Lambert,
13   265 F.3d 853, 857 (9th Cir. 2001). According to the underlying complaint, Plaintiff is a
14   citizen of California. (Compl. at 2; see also Notice of Removal at 3.) Defendants Ellison
15   and Jill Morgan are citizens of Oregon. (Decl. of Jill Morgan at 2; Notice of Removal at
16   4-5.) Defendant Mathias Morgan Management Company, LLC ("MMMC") is a limited
17   liability company. (Decl. of Jill Morgan at 2; Notice of Removal at 3-4.) For purposes of
18   diversity jurisdiction the citizenship of a limited liability company is determined by
19   examining the citizenship of each of its members. Carden v. Arkoma Assoc., 494 U.S.
20   185, 195-96 (1990); Johnson v. Columbia Properties Anchorage. L.P., 437 F.3d 894, 899
21   (9th Cir. 2006). Defendants do not provide any information regarding MMMC's
22   members. (See Decl. of Jill Morgan at 2; Notice of Removal at 3-4.) Accordingly, they
23   have not met their burden to establish MMMC's citizenship, and have not met their
24   burden affirmatively to allege the citizenship of all parties. The notice of removal fails to
25   establish federal jurisdiction.
26           "If at any time before final judgment it appears that the district court lacks subject
27   matter jurisdiction, the case shall be remanded." 28 U.S.C. § 1447(c). This action is
28   /////

                                                     2
                                                                                       20cv0063-L-AGS
 1   therefore remanded to the Superior Court of the State of California for the County of San
 2   Diego.
 3
 4         IT IS SO ORDERED.
 5
 6   Dated: January 13, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                                  20cv0063-L-AGS
